      Case 1:19-cv-05718-GHW Document 17 Filed 07/24/19 Page 1 of 5
                                                   USDC SDNY
                                                   DOCUMENT
                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                       DOC #:
SOUTHERN DISTRICT OF NEW YORK                      DATE FILED: 7/24/2019


SECURITIES AND EXCHANGE COMMISSION,                                19 Civ. 5718 (GHW)

                                     Plaintiff,                [PROPOSED] ORDER
                                                            PRELIMINARILY FREEZING
       - against -                                           ASSETS AND GRANTING
                                                                 OTHER RELIEF
KIT MUN CHAN
LAU KEAN CHONG                                                         ECF CASE
CHONG POUI FAN
BINJI LU AND
YOUN CHIEN WONG,

                                     Defendants.


       On June 19, 2019, Plaintiff Securities and Exchange Commission (the “Commission”) filed

an emergency application for an ex parte order:

       (1) Directing Defendants Kit Mun Chan (“Chan”), Lau Kean Chong (“Chong”), Chong

       Poui Fan (“Fan”), Binji Lu (“Lu”), and Youn Chien Wong (“Wong”) (collectively, the

       “Defendants”) to show cause why an order should not be entered, pending a final

       disposition of this action:

               (a) Freezing $144,667.07 of Lu’s assets in her account at ChoiceTrade,

               LetsGoTrade, Inc., in which the trading described in the Commission’s Complaint

               occurred (“Lu’s Account”),

               (b) Freezing the 177,874 shares of MDDT that Fan holds in his account at TD

               Ameritrade, Inc., in which the trading described in the Commission’s Complaint

               occurred (“Fan’s Account”);
          Case 1:19-cv-05718-GHW Document 17 Filed 07/24/19 Page 2 of 5



                 (c) Freezing the 136,046 shares of MDDT Chan holds in his account at TD

                 Ameritrade, Inc., in which the trading described in the Commission’s Complaint

                 occurred (“Chan’s Account”); and

                 (d) Prohibiting Defendants from destroying records that relate to the allegations in

                 the Complaint or to Defendants’ assets, finances or business operations;

        (2) Pending a hearing and adjudication of the relief described in paragraph (1) above, an

        order:

                 (a) Temporarily freezing $144,667.07 in Lu’s Account;

                 (b) Temporarily freezing the 177,874 shares of MDDT in Fan’s Account;

                 (c) Temporarily freezing the 136,046 shares of MDDT in Chan’s Account;

                 (d) Prohibiting Defendants from destroying records that relate to the allegations in

                 the Complaint or to Defendants’ assets, finances, or business operations; and

                 (e) Authorizing expedited discovery and service by alternate means;

        (3) Setting this matter for a hearing on the foregoing.

        On June 19, 2019, the Court issued an Order to Show Cause and Order Freezing Assets and

Granting Other Relief, and set this matter for hearing on July 23, 2019 at 2:00 p.m. Eastern Time

directing Defendants to show cause why the forgoing relief should not be entered pending a final

disposition of this action.

        On July 23, 2019 at 2:00 p.m. Eastern Time, after having been properly served with the

Order to Show Cause, Defendants failed to appear at the hearing and failed to show cause why this

Court should not enter an order for the forgoing relief pending a final disposition of this action.

        The Court has considered the entire record of this case, including (a) the Complaint in this

action, (b) the Commission’s Memorandum of Law in Support of Its Ex Parte Emergency




                                                 -2-
           Case 1:19-cv-05718-GHW Document 17 Filed 07/24/19 Page 3 of 5



Application for an Order to Show Cause, for an Asset Freeze, and Other Relief, (c) the

Declaration of Joseph Darragh, with attached exhibits, (d) the Certification of Counsel pursuant to

Local Rule of Civil Procedure 6.1(d) and Federal Rule of Civil Procedure 65(b)(1)(B), and (e) the

Commission’s Reply Memorandum in Support of Its Application for an Asset Freeze and Other

Relief.

          Based on the record, the Court finds:

          1.      Plaintiff has made a sufficient showing that this Court has jurisdiction over the

subject matter of this action and over the Defendants, and that venue properly lies in this District.

          2.      The Commission has made a sufficient and proper showing in support of the relief

granted herein, as required by Section 20(b) of the Securities Act of 1933 (“Securities Act”) [15

U.S.C. § 77t(b)]; Section 21(d)(1) of the Securities Exchange Act of 1934 (“Exchange Act”) [15

U.S.C. § 78u(d)(1)]; and Federal Rule of Civil Procedure 65(b), for the following reasons:

                  A.      Based on the evidence presented, there is a basis to infer that the Defendants

          violated Section 17(a)(1) and (3) of the Securities Act [15 U.S.C. § 77q(a)(1) & (3)]

          Sections 9(a)(1) and l0(b) of the Exchange Act [15 U.S.C. §§ 78i(a)(1) and 78j(b)] and

          Rule 10b-5(a) and (c) [17 C.F.R. § 240.10b-5(a) & (c)], as alleged in the Complaint.

                  B.      It appears that an order freezing $144,667.07 in Lu’s Account, the 177,874

          shares of MDDT in Fan’s Account, and the 136,046 shares of MDDT in Chan’s Account,

          as specified herein, is necessary to preserve the status quo and to protect this Court’s ability

          to award relief in the form of disgorgement of illegal profits from the violations,

          prejudgment interest and civil penalties.

                  C.      It appears that an order prohibiting the Defendants from destroying,

          mutilating, concealing, altering or disposing of records of any kind, including but not




                                                   -3-
         Case 1:19-cv-05718-GHW Document 17 Filed 07/24/19 Page 4 of 5



       limited to financial records, that refer, reflect or relate to the allegations in the Complaint,

       or that refer, reflect or relate to the Defendants’ assets, finances or business operations, is

       necessary, to ensure, among other things, compliance with the asset freeze imposed on the

       Defendants’ assets, and to protect the integrity of this litigation.

               D.      Good and sufficient reasons have been shown why alternative means of

       service on Defendants by e-mail are warranted.

       NOW, THEREFORE,

                                                   I.

       IT IS ORDERED that, pending a final disposition of this action, the Defendants, and any

of their officers, agents, servants, employees, attorneys, and those persons in active concert or

participation with them who receive actual notice of this Order by e-mail service, personal service,

or otherwise, and each of them, hold and retain within their control and otherwise prevent any

withdrawal, transfer, pledge, encumbrance, assignment, dissipation, concealment or other disposal

of the following assets in the accounts in which the trading described in the Commission’s

Complaint occurred, held by, or under the direct or indirect control of the Defendants: the

$144,677.07 held in Lu’s ChoiceTrade, LetsGoTrade, Inc. account ending in 8BILU, the 177,874

shares of MDDT held in Fan’s TD Ameritrade Inc. account ending in 7036, and the 136,046

shares of MDDT held in Chan’s TD Ameritrade Inc. account ending in 9025.

                                                  II.

       IT IS FURTHER ORDERED that, pending a final disposition of this action, the

Defendants, and any of their officers, agents, servants, employees, attorneys, and those persons

in active concert or participation with them who receive actual notice of such Order by e-mail

service, personal service, or otherwise, and each of them, from destroying, altering, concealing




                                                 -4-
         Case 1:19-cv-05718-GHW Document 17 Filed 07/24/19 Page 5 of 5



or otherwise interfering with the access of the Commission to any and all documents, books and

records, that are in the possession, custody or control of the Defendants, and any of their officers,

agents, servants, employees, attorneys, and those persons in active concert or participation with

them, that refer, reflect or relate to the allegations in the Complaint, or that refer, reflect or relate

to the Defendants’ assets, finances or business operations.

                                                   III.

        IT IS FURTHER ORDERED that, pending a final disposition of this action, good and

sufficient reasons have been shown why alternative means of service on the Defendants by e-mail

are warranted (utilizing the e-mail addresses described in the Commission’s Declaration of Joseph

Darragh).

                                                   IV.

        IT IS FURTHER ORDERED that this Order shall be, and is, binding upon the

Defendants and any of their officers, agents, servants, employees, attorneys, and those persons in

active concert or participation with them who receive actual notice of this Order by e-mail

service, personal service, or otherwise.

                                                   V.

        IT IS FURTHER ORDERED that the Court shall retain jurisdiction of this matter for all

purposes.



                         24th day of July, 2019
        SO ORDERED, this ____




                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE



                                                  -5-
